— In an action by a husband for a judicial separation, in which the defendant wife asserted a counterclaim for moneys expended by her for her support, the plaintiff appeals from an order of the Supreme Court, Kings County, entered September 14, 1964, which denied his motion to preclude defendant from introducing evidence on the trial with respect to two allegations in her counterclaim. Order reversed, without costs, and motion granted unless, within 20 days after service of the order entered hereon, the defendant shall serve a further bill of particulars. Paragraphs 21 and 23 of defendant’s counterclaim allege that for certain periods she was required to furnish board, maintenance, clothing and other necessities for herself in a total sum of $82,648. The particulars furnished with respect to plaintiff’s demand therefor were merely an estimate “ as nearly as defendant can now approximate,” without setting forth an itemization of the specific items as requested. The specific figures given with respect to each item are of odd amounts and of necessity must constitute the total of certain other specific figures known to defendant. The plaintiff is entitled to details with respect to these figures. It is the opinion of the court that the defendant can give substantially more detail as to the items than her *637bills of particulars now reflect. Beldóek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.